Citation Nr: 0616759	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for cervical spine degenerative 
disc disease and arthritis, has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran had active duty service from October 1985 to 
January 1989 and from October 1990 to July 1991 to include 
service in Southwest Asia during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.

The matters herein entail finally decided claims, which 
cannot be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2005).  Regardless of RO action in 
determining whether new and material evidence has been 
received, the Board is required to decide the threshold issue 
of whether the evidence is new and material before addressing 
the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  The Board's discussion is contained hereinbelow.

The veteran was scheduled for a hearing before a Veterans Law 
Judge (VLJ) in February 2006.  He requested a postponement, 
and a second hearing was set to take place in May 2006.  The 
veteran failed to appear for the hearing without prior notice 
or explanation of any sort.  Pursuant to 38 C.F.R. § 
20.704(d) (2005), when an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing 
was withdrawn.  


FINDINGS OF FACT

1.  By May 1999 rating decision, the RO denied the veteran's 
claim of service connection for degenerative disc disease, 
spondylosis, and degenerative arthritis of the cervical 
spine; although he was sent notice of the denial by letter 
dated the following month, he did not initiate an appeal, 
timely or otherwise.

2.  The evidence received since the May 1999 rating decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for a cervical spine disability.

3.  By May 1999 rating decision, the RO denied the veteran's 
claim of service connection for PTSD; although he was sent 
notice of the denial by letter dated the following month, he 
did not initiate an appeal, timely or otherwise.

4.  The evidence received since the May 1999 rating decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the May 1999 rating action is 
not new and material, and the claim of entitlement to service 
connection for degenerative disc disease, spondylosis, and 
degenerative arthritis of the cervical spine is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The evidence received since the May 1999 rating action is 
not new and material, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in July 2002 February 2003 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim, effectively informing 
him to submit any additional relevant evidence.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  The 
veteran was also advised of the type of new and material 
evidence to submit in order to reopen the claims decided 
herein.  See Kent, supra.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, in which the claims are 
denied.  No disability ratings or effective dates will be 
assigned, therefore.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are his service personnel records and VA medical treatment 
records.  The RO also arranged for several relevant and 
comprehensive VA medical examinations in accordance with the 
mandates of VCAA.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f).

In a May 1999 rating decision, the RO denied service 
connection for the veteran's claimed cervical spine 
disability and for PTSD.  The Board observes that service 
connection for PTSD was previously denied by a June 1998 
Board decision.  The veteran was provided notice of the May 
1999 rating decision and of his appellate rights in June 
1999.  He did not file a notice of disagreement.  Therefore, 
the May 1999 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Nevertheless, a claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. § 
5108.  Because the May 1999 rating decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
veteran's claims of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001. The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in May 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Cervical spine 

The evidence of record at the time of the May 1999 rating 
decision consisted of the service medical records indicating 
complaints of neck pain in October 1987 without a history of 
trauma, an October 1994 X-ray study of the cervical spine 
reflecting degenerative changes, a December 1994 magnetic 
resonance imaging (MRI) of the cervical spine showing 
multilevel disc protrusion, the veteran's December 1998 claim 
in which he asserted that a piece of heavy equipment fell on 
him in service, a January 1999 VA medical opinion indicating 
that the veteran suffered from degenerative disc and joint 
disease of the cervical spine, the etiology of which could 
not be determined absent a resort to speculation, and a 
February 1999 MRI revealing degenerative disc disease, 
spondylosis, and degenerative arthritis of the cervical 
spine.

Potentially relevant evidence received subsequent to the May 
1999 rating decision consists of an April 2002 X-ray study of 
the cervical spine revealing mild degenerative disc disease, 
an October 2002 VA neurologic examination report containing a 
diagnosis of degenerative disc disease of the cervical spine, 
chronic neck pain, and cervical radiculopathy and an opinion 
that it was unlikely that current neck complaints were 
related to service, and an October 2002 VA orthopedic 
examination report containing an opinion that the veteran's 
cervical spine disability was not likely related to service 
and could have had its origin in pre-service athletic 
activities.

The Board has reviewed the evidence since the May 1999 rating 
decision and has determined that the evidence, while new, is 
not new and material within the meaning of applicable law and 
regulations.  The new evidence is not material because it 
does not serve to bolster the veteran's claim of entitlement 
to service connection for a cervical spine disability.  
Indeed, the new evidence suggests that the veteran's cervical 
spine disability is of either unknown etiology or otherwise 
unrelated to service.  Because the new evidence is 
essentially reiterative of evidence already of record before 
May 1999 and because it does not raise a reasonable 
possibility that the claim will be substantiated, it is not 
new and material.  Accordingly, the claim of service 
connection for a cervical spine disability is not reopened, 
and service connection for the veteran's claimed cervical 
spine disability remains denied.  38 C.F.R. § 3.156.  

PTSD 

The evidence of record at the time of the May 1999 rating 
action consisted of the service personnel records showing 
noncombat service in Southwest Asia during the Persian Gulf 
War, service medical records that are silent regarding a 
diagnosis of PTSD, 1995 VA treatment records reflecting a 
diagnosis of PTSD resulting from service experiences, a March 
1996 hearing transcript containing the veteran's assertions 
that PTSD resulted from incidents during service in Southwest 
Asia, and VA treatment records dated from November 1995 to 
December 1998 reflecting treatment for PTSD.  

Evidence received subsequent to the May 1999 rating decision 
consists of VA medical records dated from December 1998 to 
July 2005, a September 2002 stressor statement reflecting 
claims of SCUD attacks and running over people standing in 
the way of his truck during Gulf War service in Southwest 
Asia, and an October 2002 VA psychiatric examination report 
reflecting a diagnosis of PTSD and an opinion that it was 
related to service experiences in Southwest Asia.  

The Board has reviewed the evidence since the May 1999 rating 
decision and has determined that it is not new and material.  
The evidence associated with the record after May 1999 is 
certainly new as it was not part of the claims file before 
then.  It is not, however, new and material within the 
meaning of applicable VA law and regulations.  The 
aforementioned evidence is not material because it is not 
probative of the issue at hand, which is whether the 
veteran's currently diagnosed PTSD is related to a confirmed 
in-service stressor.  As detailed above, in order for service 
connection for PTSD to be granted, a mere medical opinion 
regarding its etiology is insufficient.  The stressors upon 
which the diagnosis is based must be confirmed.  38 C.F.R. 
§ 3.304.  The new evidence, moreover, does not abrogate the 
need for the stressors to be confirmed as no new evidence 
regarding combat service has been received.  38 U.S.C.A. 
§ 1154.  Thus, the Board finds that the aforementioned 
evidence does not relate to unestablished facts necessary to 
substantiate the veteran's claim of service connection for 
PTSD and does not present a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, as no new and material evidence has been 
received, the veteran's claim for service connection for PTSD 
is not reopened, and service connection for PTSD remains 
denied.


ORDER

No new and material evidence having been received, the claim 
of service connection for cervical spine degenerative disc 
disease and arthritis remains denied.

No new and material evidence having been received, the claim 
of service connection for PTSD remains denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


